DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.                                                                                                                                                                              
Response to Amendment
Applicants’ submission, filed on 05/09/2022, in response to the rejection of claims 1, 4, 7, 10-14, and 17-21 from the final office action (05/13/2021), by amending claims 1 and 12; cancelling claim 19; and adding new claim 22 is entered and will be addressed below.
Election/Restrictions
Claims 5-6, 8-9, and 16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species 1B-1C and 2A, 2C-2P, there being no allowable generic or linking claim.
Claim Interpretations
The newly added limitation “wherein the delivery channel, the solid flow retarder, and the exhaust channel are etched in a solid monolithic block of material“ of claim 1, Applicants stated which are taught by the incorporated references US 2017/014159 and US 11168391. The examiner notices that instant Application does not have description of the inlet of the delivery channels and outlet of the exhaust channels (the part above and connected to Fig. 5), therefore, monolithic applies only to the lower portion of the depostiion system and the claim will be examined accordingly. 

Note also the process of making the depositor by etching is a product by process claim.

The “an exhaust channel disposed adjacent to the delivery channel” of claim 1, may include another component between the exahust channel and the delivery channel in the context of monolithic block. The examiner considers that there are numerous components that lead to Applicants’ inventive concept are not clearly defined in claim 1 that makes claim 1 very broad.

The “wherein the flow retarder is connected to the delivery channel at only a single wall of the delivery channel”, this includes the bottom view of Applicants’ Fig. 3, that the flow retarder 305 is connected at two sides of “a single wall”.

The “An organic vapor jet printing (OVJP) deposition system comprising”, the material used in the apparatus claim does not have patentable weight. An apparatus that is capable of printing organic material is considered reading into the claim.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

In regarding to claim 4 “comprising a confinement gas source in fluid communication with the delivery channel and with the exhaust channel“ of claim 4,   Applicants argue that claim 4 does not require direct connection to the delivery and exhaust channels, see the bottom of page 5 to the top of page 6 and therefore, the claim is not indefinite. This is accepted and will be based upon as a broad claim interpretation, any indirect connection and communication will be included in claim 4, therefore, a “confinement” gas, either directly connected to either the delivery channel, or connected to the exhaust channel, or any other channel on the depositor, or in the processing chamber, because all these are directly or indirectly connected through the volume of the processing chamber, read into the claim. Furthermore, neither the function nor the gas type of the “confinement” has not been defined in the claim, any gas connection can be considered a “confinement” gas. Furthermore, gas type is an intended use of the apparatus. In short, the examiner considers one addition gas hole in the processing chamber or on the depositor read into claim 4.

Applicants are advised to consider “Distribution channels 310 placed between depositors may provide a source of confinement gas along the sides of each depositor” and Fig. 3 to properly define the confinement gas. However, such confinement gas arrangement is well-known in the art and as taught by ‘433 below.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 7, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sershen et al. (US 20120141676, hereafter ‘676).
‘676 teaches all limitations of:
Claim 1: The unit cell (100) includes spacers (170) or is formed with integral spacing separating the nozzle assemblies (120, 150, 130, and 160) and further includes an end spacer (172) for spacing adjacent unit cells apart from each other. Each nozzle assembly comprising interconnected elements or a unitary plate or bar structure that include a nozzle bottom edge (175) and one or more nozzle apertures (180) for emitting gasses out therefrom. Generally each nozzle aperture is in fluid communication with a gas source and a gas feed system forces an appropriate gas or vapor to be expelled through the nozzle aperture and directed onto the coating surface (Fig. 1, [0048]), a first precursor comprising Trimethylaluminum (TMA) ([0061], 2nd sentence, the claimed “An organic vapor jet printing (OVJP) deposition system comprising”, note using organic vapor precursor is an intended use of the apparatus): 
1330 Longitudinal input slot (Fig. 13, [0040], the claimed “an OVJP depositor comprising: a delivery channel ending in a delivery aperture”, note various other figures also read into claim 1); 
1335 Precursor nozzle assembly, 1370 Orifice ([0040], Fig. 13 shows the precursor nozzle assembly is a fixed plate within the longitudianl input slot 1330, the claimed “a solid flow retarder disposed at a fixed position within the delivery channel”);
1355 Exhaust inlet ([0040], the claimed “and an exhaust channel disposed adjacent to the delivery channel”);
930 Precursor Orifice Plate ([0040], clearly a one piece construction, the claimed “wherein the delivery channel, the solid flow retarder, and the exhaust channel are etched in a solid monolithic block of material“, see claim interpretation),
Thus appropriate gases enter and fill each of the longitudinal input chambers (1330) from one end thereof ([0092], 2nd last sentence, capable of using organic precursor, the claimed “an organic material source in fluid communication with the delivery channel”); 
inert gas may be mixed with one or both precursors as a carrier gas such that a mixture or inert gas and precursor vapor are delivered into each of the precursor input ports (815), (820) shown in FIG. 8 ([0102], see also abstract, the claimed “and a delivery gas source in fluid communication with the organic material source and the delivery channel such that organic material provided by the organic material source is entrained in and transported by a delivery gas provided by the delivery gas source to the delivery channel”).  
	Claim 4: 1350 Purge nozzle assembly ([0040], the claimed “further comprising a confinement gas source in fluid communication with the delivery channel and with the exhaust channel”, see claim interpretation based on Applicants’ argument).  
	Claim 7: the bottom view of Fig. 13 would have the same view as Applicants’ Fig. 3 (the claimed “wherein the flow retarder is connected to the delivery channel at only a single wall of the delivery channel”).
	Claim 10: Fig. 13 clearly shows the shape of Precursor nozzle assembly 1335 is rectangular from bottom view, the claimed “wherein the flow retarder has a rectangular cross section”.  
Claim 12: Fig. 13 clearly shows the claimed “wherein the OVJP depositor is symmetric about the flow retarder”.  
	Claim 13: There is one precursor nozzle assembly 1335 in one longitudinal input slot 1330 (the claimed “wherein an odd number of flow retarders are disposed within the delivery aperture of the delivery channel”).  
	Claim 14: at least a cross section passing through orifice 1370 is non-uniform (the claimed “wherein the flow retarder has a non-uniform cross section”).  
Claims 1, 4, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 6200389, hereafter ‘389).
‘676 teaches all limitations of:
	Claim 1: Single Body Injector And Deposition Chamber (title), the chemical delivery lines 13 may convey a combination of tetraethoxysilane (TEOS) and nitrogen in one line, nitrogen in a second line (col. 8, lines 3-5, the claimed “An organic vapor jet printing (OVJP) deposition system comprising”, note using organic vapor precursor is an intended use of the apparatus): 
The injector 100 also includes a first elongated passage 117 formed in the injector 100 and extending between the end surfaces 115 (Fig. 18, for example, col. 8, lines 35-36, see Fig. 13 for end surface label 115, the claimed “an OVJP depositor comprising: a delivery channel ending in a delivery aperture”; the dividers between five first passages 117 is the claimed “a solid flow retarder disposed at a fixed position within the delivery channel”); 
The vent blocks 106 are positioned adjacent and spaced from each side of the injector 105 to define two exhaust channels 107 therebetween (col. 12, lines 3-5, the claimed “and an exhaust channel disposed adjacent to the delivery channel”); 
Single Body Injector (title, the claimed “wherein the delivery channel, the solid flow retarder, and the exhaust channel are etched in a solid monolithic block of material”); 
the chemical delivery lines 13 may convey a combination of tetraethoxysilane (TEOS) and nitrogen in one line, nitrogen in a second line (col. 8, lines 3-5, the claimed “an organic material source in fluid communication with the delivery channel; and a delivery gas source in fluid communication with the organic material source and the delivery channel such that organic material provided by the organic material source is entrained in and transported by a delivery gas provided by the delivery gas source to the delivery channel”).  
	Claim 4: it is useful to select purge gas flows and the height of the semi seal region 153 which cause the deposition region 124 to be only as wide as the separation between the edges of the two opposite contours 152 (col. 13, lines 64-67, the claimed “further comprising a confinement gas source in fluid communication with the delivery channel and with the exhaust channel”, see claim interpretation based on Applicants’ argument).  
	Claim 7: from the side view of Fig. 18, it is clear the divider is connected to only the upper wall (the claimed “wherein the flow retarder is connected to the delivery channel at only a single wall of the delivery channel”, note claim 7 does not describe which view of the connection is).
  	Claim 10: Fig. 1 shows the rectangular injection, therefore, at least the bottom portion of some dividers have rectangular cross section view from left or right (the claimed “wherein the flow retarder has a rectangular cross section”).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 7, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘676, in view of Rogers et al. (US 20110187798, hereafter ‘798).
In case Applicants argue that “wherein the delivery channel, the solid flow retarder, and the exhaust channel are etched in a solid monolithic block of material “ is not a product by process claim. 

‘798 is an analogous art in the field of High Resolution Electrohydrodynamic Jet Printing For Manufacturing Systems (title, similar to ‘676), including organic materials ([0002], 5th sentence). ‘798 teaches that an alternative embodiment of the invention is a method of making an electrohydrodynamic ink jet having a plurality of ink jet nozzles in a substrate wafer, such as a wafer that is silicon {100} … The side of the wafer opposite to the etched relief features is exposed and etched to expose a plurality of nozzle ejection orifices ([0030]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted the etched wafer of ‘796 as the method of making the precursor orifice plate 830 of ‘676, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Claims 11, and alternatively claim 14, are rejected under 35 U.S.C. 103 as being unpatentable over ‘676, in view of King et al. (US 20090090298, hereafter ‘298), Savas et al. (US 20110006040, hereafter ‘040), and Matsumoto (US 20100208020, hereafter ‘020).
‘676 does not teach the limitations of:
Claim 11: wherein the flow retarder is chamfered to have a tapered cross section.  

‘676’s precursor nozzle assembly 1335 has orifices 1370 in the lengthwise direction.

‘298 is an analogous art in the field of A substantially planar assembly for depositing material. The assembly comprises plates which, when assembled, define at least one aerosol channel, a sheath gas plenum, and a nozzle. These components are preferably anisotropic, and preferably rectangular. The aerosol channel may be divided further to improve uniformity of aerosol flow (abstract). ‘298 teaches that Laminar flow within a nozzle contributes to non-uniform deposition of material because the velocity of material in the center of the flow is greater than the edges, as shown in FIG. 5. Thus more material is deposited at the center of the pattern than the edges. When the substrate is moving relative to the nozzle, a non-uniform deposition pattern results as shown in FIG. 6, in which more material is deposited in the center of the pattern than along the edges. Laminar flow is preferable to turbulent flow, however, since the latter typically produces poor focusing and poor edge definition. Flow straightening improves the deposition uniformity of laminar flow, especially for wide patterns. Flow straightening is well known in the field of fluid mechanics and is an established method of reducing turbulence in large bore tubes and to make a laminar flow profile more uniform, as shown in FIGS. 7 and 8 ([0032], Fig. 7 shows flow straightener having slit like dividers instead of holes, see also Fig. 9 for sub-channel 68, as opposed to the alternating offset diviers 70 of Fig. 10 and subchannels 72 of Fig. 11).

‘040 is an analogous art in the field of a pedestal which provides multiple small separate apertures for gas injection and pumping between itself and the substrate (Fig. 14, [0024]), The gas then flows through small holes or slots, 2203 (Fig. 22, [0150], note the plate having slots 2203 same as ‘676’s precursor nozzle assembly 1335). ‘040 teaches that Some embodiments have rounded edges on the bottom edges of the electrodes or dividers so that the gas flowing around them will do so in a non-recirculating manner (Fig. 4d, [0082], last sentence).

‘020 is an analogous art in the field of INK JET PRINTER (title, similar to ‘676), a printhead having a nozzle plate with nozzles in the nozzle plate, the nozzles are fluidly connected to corresponding pumping chamber (abstract), The gas outlet can be configured to provide laminar gas flow when gas is provided from the gas source ([0009], 2nd sentence, similar to laminar flow of ‘298). ‘020 teaches that in some embodiments of the printheads, the front edge 175 of the nozzle plate, the back edge 170 of the nozzle plate or both are either rounded or chamfered, as opposed to squared, as is shown in FIG. 3. A rounded or chamfered corner can enable the fluid to flow smoothly over the printhead surface and maintain the oxygen containing gas close to the printhead, rather than turbulently flowing away from the printhead. Such corners can provide for laminar flow ([0030]). 

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have replaced the nozzle assembly 1335 with orifices 1370 of ‘676 with the flow straightener of ‘298, for the purpose of more uniform deposition, as taught by ‘298 ([0032]). Furthermore, to have adopted rounded edges of ‘040 or the chamfered corner of ‘020, at the downstream side of the flow straightener/retarder of ‘298, and then combined with ‘676, for the purpose of non-recirculating, as taught by ‘040 ([0082], last sentence) and/or for the purpose of smooth laminar flow, as taught by ‘020 ([0030]).

In case Applicants argue that the “wherein the flow retarder has a non-uniform cross section” of claim 14 has to be side view (from upstread to downstream) cross section of the depositor, the above combination with rounded flow straightener/retarder.
Claims 17-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over ‘676, in view of ‘298. 
‘676 does not teach the limitations of:
Claim 17: wherein the flow retarder has a width in the range 15-45 [Symbol font/0x6D]m.
Claim 18: wherein the flow retarder has a width of not more than 135 [Symbol font/0x6D]m.  
Claim 20: wherein the solid flow retarder is disposed within 0-40 [Symbol font/0x6D]m of the delivery aperture.
Claim 21: wherein the solid flow retarder is disposed within 5-30 [Symbol font/0x6D]m of the delivery aperture at the closest point to the delivery aperture.
Claim 22: wherein the solid flow retarder has a width of at least 45 [Symbol font/0x6D]m.

‘676 further teaches that a small separation distance (25 [Symbol font/0x6D]m or less) between the substrate coating surface and the lower ends of the partitions used to form gas flow channels … a substrate to gas manifold separation distance in the range or 500 [Symbol font/0x6D]m to 3 mm or more to accommodate variations in the separation distance due to variable material thickness and dynamic changes in separation distance due to material stretch and movement introduced by material transport mechanisms ([0014]). In other words, the dimension changes for wide variety of applications.

‘298 is an analogous art in the field of A substantially planar assembly for depositing material. The assembly comprises plates which, when assembled, define at least one aerosol channel, a sheath gas plenum, and a nozzle. These components are preferably anisotropic, and preferably rectangular. The aerosol channel may be divided further to improve uniformity of aerosol flow (abstract). ‘298 teaches that Laminar flow within a nozzle contributes to non-uniform deposition of material because the velocity of material in the center of the flow is greater than the edges, as shown in FIG. 5. Thus more material is deposited at the center of the pattern than the edges. When the substrate is moving relative to the nozzle, a non-uniform deposition pattern results as shown in FIG. 6, in which more material is deposited in the center of the pattern than along the edges. Laminar flow is preferable to turbulent flow, however, since the latter typically produces poor focusing and poor edge definition. Flow straightening improves the deposition uniformity of laminar flow, especially for wide patterns. Flow straightening is well known in the field of fluid mechanics and is an established method of reducing turbulence in large bore tubes and to make a laminar flow profile more uniform, as shown in FIGS. 7 and 8 ([0032], Fig. 7 shows flow straightener having slit like dividers instead of holes, and the thickness of the dividers, downstream flow distance, and distance to the substrate all clearly effect parameters).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have replaced the nozzle assembly 1335 with orifices 1370 of ‘676 with the flow straightener of ‘298, for the purpose of more uniform deposition, as taught by ‘298 ([0032]). Furthermore, to have optimized/scaled the size of the depositor and the flow straightener to fit different applications of ‘676 ([0014]). 
 
A change of size is generally recognized as being within the ordinary level of skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). And it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).

The examiner observed that Applicants’ optimization of the “inset” length s (Fig. 5, [0061]) is a result of many parameters (width of retarder, distance to the bottom of the delivery aperture s, width of delivery aperture D, symmetrical placement of the retarder at the delivery aperture, etc.). Any single parameter claim clearly lacks the inventive concept. Even if amended the claim to clearly point out the best combination of parameters, it seems to be routine simulation of gas flow dynamics of ‘298 to achieve the optimal combination of parameters.
Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not convincing in light of the new grounds of rejection above.
In regarding to claim interpretations, see the bridging paragraph between pages 6 and 7, Applicants need to clearly point out supposed error in claim interpretation for compact prosecution. A statement of disagreement without detail and summarily conclude the claims are allowable does not help the prosecution.
In regarding to 35 USC 112(a) rejection of claim 19, see the top of page 7, Applicants’ cancellation of claim 19 overcomes the rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140245950 is cited for chamfered or rounded nozzle ([0093]). US 20030094254 is cited for a three-stream atomizing nozzle (abstract) to flatten the flow profile (Fig. 1).

US 20210206162 is cited for OVJP may include plasma ([0035]).

US 20090128787 (Fig. 4, carrier gas 73) and US 20090280247 ([0029]) each is cited for carrier gas.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716